As filed with the Securities and Exchange Commission on June 4, 2010 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549 –––––FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933–––––GERON CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 75-2287752 (State or Other Jurisdiction ofIncorporation or Organization) (I.R.S. EmployerIdentification Number) –––––230 Constitution DriveMenlo Park, California 94025(Addresses of Principal
